There was no statement of the facts which occurred at the trial, certified in the record sent to this Court. But it appeared from the transcript, that his Honor Judge TOOMER, had at Tyrrell, on the last Circuit, instructed the jury "that the plaintiff should satisfy them that he was the owner of the slave, and that the defendant had harboured or maintained him: that a construction had been given to the act of 1791, in the case of Dark v. Marsh, 2 Car. Law Repos. 249, which declared that `harbouring', meant a concealment, and that the maintenance must be secret: that if they believed from the testimony, that the slave was in the possession of the defendant, or was at his plantation, and was not concealed nor secretly maintained there, the defendant was entitled to their verdict." The jury found for the defendant; and the plaintiff appealed.
— The instructions of the judge, which were excepted to as erroneous, are set forth in the transcript, but it contains no statement of the evidence in reference to which the instructions were given. We might therefore, with propriety affirm the judgment, without examining the instructions since it is the settled rule of this Court, (whatever inadvertencies to the contrary may have crept into some of its early decisions, when the precise limits of its jurisdiction were not ascertained,) to reverse no judgment because it is not shown to be right, but only when it is seen to have been wrong. Doe dem. Pickett v. Pickett, 1 Dev. 6. Whether a judgment be rendered erroneous because of a mistake of law in the charge of the judge, *Page 386 
it is impossible to see, unless the bearing of that charge upon the facts testified, and the influence which it may have had on the verdict, shall be made to appear. But we have examined the instructions, and are of opinion that they are unobjectionable in point of law, and in in conformity to the principles heretofore laid down in the case of Dark v. Marsh, 2 Car. Law Repos. 249.
The Judgment below affirmed with costs.
PER CURIAM.                           Judgment affirmed.